Name: Commission Regulation (EEC) No 2959/93 of 27 October 1993 amending Regulation (EEC) No 3769/92 implementing and amending Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  tariff policy;  criminal law;  chemistry
 Date Published: nan

 No L 267/8 Official Journal of the European Communities 28 . 10 . 93 COMMISSION REGULATION (EEC) No 2959/93 of 27 October 1993 amending Regulation (EEC) No 3769/92 implementing and amending Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances States delegations, has preferred to establish contacts with each individual country concerned ; Whereas such approach was adopted in respect of a number of countries with a view to including them in the list of sensitive destinations and an initial list of countries was drawn up and annexed to Regulation (EEC) No 3769/92 ; Whereas new concrete results having been reached through these contacts since the adoption of Regulation (EEC) No 3769/92, the list must be updated to include these new countries and, for reasons of transparency, the Annexes II and III to this Regulation need to be replaced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Drugs Precursors Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3677/90 of 13 December 1990 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances ('), as amended by Commission Regulation (EEC) No 900/92 (2), and in particular Article 10 (3) thereof, Having regard to Commission Regulation (EEC) No 3769/92 (3) implementing and amending Council Regulation (EEC) No 3677/90 , hereinafter referred to as 'the basic Regulation', Whereas certain substances used for the illicit manufac ­ ture of narcotic drugs and psychotropic substances listed in categories 2 and 3 are subject to targeted controls and are subject to an export authorization requirement when they are exported to countries classed as sensitive ; Whereas the lists of sensitive destinations for the substances in question are contained in Annexes II and III to Regulation (EEC) No 3769/92 ; Whereas the identification of sensitive destinations has to take place on the basis that a country is concerned, either by the illicit manufacture of narcotic drugs and psycho ­ tropic substances or by other relevant factors such as geographical proximity to a country in which such drugs or substances are produced ; Whereas in identifying sensitive destinations, the Commission, acting in agreement with the Member HAS ADOPTED THIS REGULATION : Article 1 Annexes II and III to Regulation (EEC) No 3769/92 are replaced by the Annex hereto. Article 2 This Regulation enters into force on the 20th day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 357, 20. 12 . 1990, p . 1 . (2) OJ No L 96, 10 . 4. 1992, p. 1 . 0 OJ No L 383, 29 . 12 . 1992, p . 17. 28 . 10 . 93 Official Journal of the European Communities No L 167/9 ANNEX ANNEX IT Substance Acetic acid Destination Colombia Guatemala Hong Kong India Iran Lebanon Malaysia Myanmar (Burma) Singapore Syria Thailand Turkey ANNEX III Substance Methylethyl ketone (MEK) Toluene Potassium permanganate Sulphuric acid (') Destination Argentina Bolivia Brazil Chile Colombia Costa Rica El Salvador Ecuador Guatemala Honduras Hong Kong Panama Paraguay Peru Syria Thailand Uruguay Argentina Bolivia Brazil Chile Colombia Costa Rica El Salvador Ecuador Guatemala Honduras Hong Kong Iran Acetone Ethyl ether Hydrochloric acid (') Libanon Myanmar (Burma) Panama Paraguay Peru Singapore Syria Thailand Turkey Uruguay (') This includes the salts of these substances, except for sulphuric acid and hydrochloric acid, whenever the existence of such salts is possible .'